USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
LAW OFFICES OF NOLAN KLEIN, P.A. ATTOR? DOC #:
ee
5550 GLADES ROAD, SUITE 500 DATE FILED: 12/9/2019
BOCA RATON, FL 33431 ee

PH: (954) 745-0588
Hector V. Ramirez, Esq.
ramirez@nklegal com

December 9, 2019
VIA ECF
Honorable Judge Analisa Torres
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Mercer v. 19 Seabreeze Co.
SDNY Case No.: 19-cv-09481

 

Dear Judge Torres,

This office represents the Plaintiff, STACEY MERCER, in the above-captioned case. An
initial pre-trial conference is scheduled for December 16, 2019 at 1:40 p.m.

To date, Counsel for Defendant, 19 SEABREEZE CO., has not filed an appearance. On
October 16, 2019, a request waiver of service was sent and an attorney communicated with us
and it was anticipated that a waiver would be filed. However, none was ever received. We have
requested a summons to be issued and service of process will be forthcoming. As such, Plaintiff
respectfully requests that this Court adjourn the conference to an alternate date and time to allow
Defendant to make an appearance. This is our first request for an adjournment of this conference,
and the request will not prejudice any parties or affect any other scheduled dates.

We thank the Court for your time and consideration in this matter.
Respectfully Submitted,

Law Offices of Nolan Klein, P.A.

GRANTED. The initial pretrial conference
scheduled for December 16, 2019, is

 

ADJOURNED to January 23, 2020, at By: __/s/ Hector V. Ramirez

11-20 a.m. HECTOR V. RAMIREZ, ESQ.
(HR3270)

SO ORDERED.

Dated: December 9, 2019
New York, New York

O9-

ANALISA TORRES
United States District Judge
